DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action February 8, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 2: The newly added limitation “one of the first source electrode and the first drain electrode comprises a first conductive layer, wherein the first gate electrode comprises a second conductive layer, wherein the first conductive layer comprises an opening portion whose periphery is all surrounded by the first conductive layer” is not described in the original disclosure. Therefore, the newly added limitation is considered as new matter.
As to claims 3-5: Claims 3-5 contain similar claim limitation of claim 2. Therefore, claims 3-5 are rejected with same rationale as claim 2.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
As to claim 2: The omitted structural cooperative relationships are: “one of the first source electrode and the first drain electrode comprises a first conductive layer, wherein the first gate electrode comprises a second conductive layer, wherein the first conductive layer comprises an opening portion whose periphery is all surrounded by the first conductive layer”.
As to claims 3-5: Claims 3-5 contain similar claim limitation of claim 2. Therefore, claims 3-5 are rejected with same rationale as claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by UMEZAKI (US 2008/0062112 A1).
As to claim 2: Umezaki discloses a display device (Fig. 9, “a display device”; Abstract, ¶0002, 0233) comprising: 

wherein the gate driver comprises a first transistor (Figs. 1, 9, 13, “a first transistor 103”; ¶0188), 
wherein the first transistor comprises a first gate electrode, a first semiconductor layer, a first source electrode and a first drain electrode (Figs. 1, 9, 92, “a first gate electrode, a first semiconductor layer, a first source electrode and a first drain electrode, ¶0013, 0066, 0215), 
wherein the first semiconductor layer is provided over the first gate electrode (Fig. 92, the first semiconductor layer is provided over the first gate electrode; ¶0013, 0066, 0215), 
wherein the first source electrode is provided over the first semiconductor layer (Fig. 92, the first source electrode is provided over the first semiconductor layer; ¶0013, 0066, 0215), 
wherein the first drain electrode is provided over the first semiconductor layer (Fig. 92, the first drain electrode is provided over the first semiconductor layer; ¶0013, 0066, 0215-0239), 
wherein one of the first source electrode and the first drain electrode comprises a first conductive layer (Fig. 92, one of the first source electrode and the first drain electrode comprises a first conductive layer; ¶0013, 0066, 0215-0239), 
wherein the first gate electrode comprises a second conductive layer (Fig. 92, the first gate electrode comprises a second conductive layer; ¶0013, 0066, 0070, 0215-0239), 

wherein the opening portion comprises a region overlapping the second conductive layer and a region not overlapping the second conductive layer (Fig. 92, the opening portion comprises a region overlapping the second conductive layer and a region not overlapping the second conductive layer; ¶0013, 0215-0239), and 
wherein the other of the first source electrode and the first drain electrode is electrically connected to a gate signal line (Fig. 1, the other of the first source electrode and the first drain electrode is electrically connected to “a gate signal line 116”).

    PNG
    media_image1.png
    617
    929
    media_image1.png
    Greyscale

As to claim 3: Umezaki discloses a display device (Fig. 9, “a display device”; Abstract, ¶0002, 0233) comprising: 
a gate driver (Fig. 9, “a gate driver 902”; ¶0223), 
wherein the gate driver comprises a first transistor and a second transistor (Figs. 1, 9, 92, “a first transistor 102” and “a second transistor 104”), 
wherein the first transistor comprises a first gate electrode, a first semiconductor layer, a first source electrode and a first drain electrode (Figs. 1, 9, 92, a first gate electrode, a first semiconductor layer, a first source electrode and a first drain electrode, ¶0013, 0066, 0215), 
wherein the first semiconductor layer is provided over the first gate electrode (Fig. 92, the first semiconductor layer is provided over the first gate electrode; ¶0013, 0066, 0215), 
wherein the first source electrode is provided over the first semiconductor layer (Fig. 92, the first source electrode is provided over the first semiconductor layer; ¶0013, 0066, 0215), 
wherein the first drain electrode is provided over the first semiconductor layer (Fig. 92, the first drain electrode is provided over the first semiconductor layer; ¶0013, 0066, 0215-0239), 
wherein the second transistor comprises a second gate electrode, a second semiconductor layer, a second source electrode and a second drain electrode (Figs. 1, 9, 92, a second gate electrode, a second semiconductor layer, a second source electrode and a second drain electrode, ¶0013, 0066, 0215), 

wherein the second source electrode is provided over the second semiconductor layer (Fig. 92, the second source electrode is provided over the second semiconductor layer; ¶0013, 0066, 0215), 
wherein the second drain electrode is provided over the second semiconductor layer (Fig. 92, the second drain electrode is provided over the second semiconductor layer; ¶0013, 0066, 0215-0239), 
wherein one of the first source electrode and the first drain electrode comprises a first conductive layer (Fig. 92, one of the first source electrode and the first drain electrode comprises a first conductive layer; ¶0013, 0066, 0215-0239), 
wherein the first conductive layer comprises one of the second source electrode and the second drain electrode (Fig. 92, the first conductive layer comprises one of the second source electrode and the second drain electrode; ¶0013, 0066, 0215-0239), 
wherein the first gate electrode comprises a second conductive layer (Fig. 92, the first gate electrode comprises a second conductive layer; ¶0013, 0066, 0070, 0215-0239), 
wherein the first conductive layer comprises an opening portion whose periphery is all surrounded by the first conductive layer (Fig. 92, the first conductive layer comprises an opening portion whose periphery is all surrounded by the first conductive layer; ¶0013, 0215-0239), 

wherein the other of the first source electrode and the first drain electrode is electrically connected to a gate signal line (Fig. 1, the other of the first source electrode and the first drain electrode is electrically connected to “a gate signal line 116”).  
As to claim 4: Umezaki discloses a display device (Fig. 44, “a display device”; Abstract, ¶0002, 0233) comprising: 
a first pixel, a second pixel and a gate driver (Fig. 44, “a first pixel 904”, “a second pixel 904” and “a gate driver 4402-4403”; ¶0248), 
wherein the first pixel and the second pixel belong to a same line (Fig. 44 shows the first pixel and the second pixel belong to a same line, wherein the first and second pixel are located in same column), 
wherein the first pixel comprises a first transistor and a first liquid crystal element (Figs. 44, 46B, “a first transistor 4601” and “a first liquid crystal element 4631”; ¶0248, 0406), 
wherein the second pixel comprises a second transistor and a second liquid crystal element (Figs. 44, 46B, “a second transistor 4601” and “a second liquid crystal element 4631”; ¶0248, 0406), 
wherein the first transistor comprises a first gate electrode, a first semiconductor layer, a first source electrode and a first drain electrode (Figs. 44, 46B, 51A, “a first gate 
wherein the second transistor comprises a second gate electrode, a second semiconductor layer, a second source electrode and a second drain electrode (Figs. 44, 46B, 51A, “a second gate electrode 5103”, “a second semiconductor layer 5105”, “a second source electrode 5107” and “a second drain electrode 5107”; ¶0233, 0406, 0440-0446), 
wherein the first gate electrode is electrically connected to a first gate signal line (Fig. 44 shows the first gate electrode is electrically connected to a first gate signal line G1), 
wherein the second gate electrode is electrically connected to a second gate signal line (Fig. 44 shows the second gate electrode is electrically connected to a second gate signal line G2), 
wherein one of the first source electrode and the first drain electrode is electrically connected to a first source signal line (Fig. 44 shows one of the first source electrode and the first drain electrode is electrically connected to “a first source signal line S1”), 
wherein one of the second source electrode and the second drain electrode is electrically connected to a second source signal line (Fig. 44 shows one of the second source electrode and the second drain electrode is electrically connected to “a second source signal line S2”), 
wherein the other of the first source electrode and the second drain electrode is electrically connected to the first liquid crystal element (Figs. 44, 46B, the other of the 
wherein the other of the second source electrode and the second drain electrode is electrically connected to the second liquid crystal element (Figs. 44, 46B, the other of the second source electrode and the second drain electrode is electrically connected to the second liquid crystal element 4631”; ¶0248, 0406), 
wherein the gate driver comprises a third transistor (Figs. 1, 9, 13, “a third transistor 103”; ¶0188), 
wherein the third transistor comprises a third gate electrode, a third semiconductor layer, a third source electrode and a first drain electrode (Figs. 1, 9, 92, “a third gate electrode, a third semiconductor layer, a third source electrode and a first drain electrode, ¶0013, 0066, 0215), 
wherein the third semiconductor layer is provided over the third gate electrode (Fig. 92, the third semiconductor layer is provided over the third gate electrode; ¶0013, 0066, 0215), 
wherein the third source electrode is provided over the third semiconductor layer (Fig. 92, the third source electrode is provided over the third semiconductor layer; ¶0013, 0066, 0215), 
wherein the third drain electrode is provided over the third semiconductor layer (Fig. 92, the third drain electrode is provided over the third semiconductor layer; ¶0013, 0066, 0215-0239), 

wherein the third gate electrode comprises a second conductive layer (Fig. 92, the first gate electrode comprises a second conductive layer; ¶0013, 0066, 0070, 0215-0239), 
wherein the first conductive layer comprises an opening portion whose periphery is all surrounded by the first conductive layer (Fig. 92, the first conductive layer comprises an opening portion whose periphery is all surrounded by the first conductive layer; ¶0013, 0215-0239), 
wherein the opening portion comprises a region overlapping the second conductive layer and a region not overlapping the second conductive layer (Fig. 92, the opening portion comprises a region overlapping the second conductive layer and a region not overlapping the second conductive layer; ¶0013, 0215-0239), and 
wherein the other of the third source electrode and the third drain electrode is electrically connected to one of the first gate signal line and the second gate signal line (Figs. 1, 44, the other of the third source electrode and the third drain electrode is electrically connected to one of the first gate signal line and the second gate signal line).
As to claim 5: Umezaki discloses a display device (Fig. 44, “a display device”; Abstract, ¶0002, 0233) comprising: 
a first pixel, a second pixel and a gate driver (Fig. 44, “a first pixel 904”, “a second pixel 904” and “a gate driver 4402-4403”; ¶0248), 

wherein the first pixel comprises a first transistor and a first liquid crystal element (Figs. 44, 46B, “a first transistor 4601” and “a first liquid crystal element 4631”; ¶0248, 0406), 
wherein the second pixel comprises a second transistor and a second liquid crystal element (Figs. 44, 46B, “a second transistor 4601” and “a second liquid crystal element 4631”; ¶0248, 0406), 
wherein the first transistor comprises a first gate electrode, a first semiconductor layer, a first source electrode and a first drain electrode (Figs. 44, 46B, 51A, “a first gate electrode 5103”, “a first semiconductor layer 5105”, “a first source electrode 5107” and “a first drain electrode 5107”), 
wherein the second transistor comprises a second gate electrode, a second semiconductor layer, a second source electrode and a second drain electrode (Figs. 44, 46B, 51A, “a second gate electrode 5103”, “a second semiconductor layer 5105”, “a second source electrode 5107” and “a second drain electrode 5107”; ¶0233, 0406, 0440-0446), 
wherein the first gate electrode is electrically connected to a first gate signal line (Fig. 44 shows the first gate electrode is electrically connected to a first gate signal line G1), 

wherein one of the first source electrode and the first drain electrode is electrically connected to a first source signal line (Fig. 44 shows one of the first source electrode and the first drain electrode is electrically connected to “a first source signal line S1”), 
wherein one of the second source electrode and the second drain electrode is electrically connected to a second source signal line (Fig. 44 shows one of the second source electrode and the second drain electrode is electrically connected to “a second source signal line S2”), 
wherein the other of the first source electrode and the second drain electrode is electrically connected to the first liquid crystal element (Figs. 44, 46B, the other of the first source electrode and the second drain electrode is electrically connected to the first liquid crystal element 4631”; ¶0248, 0406), 
wherein the other of the second source electrode and the second drain electrode is electrically connected to the second liquid crystal element (Figs. 44, 46B, the other of the second source electrode and the second drain electrode is electrically connected to the second liquid crystal element 4631”; ¶0248, 0406), 
wherein the gate driver comprises a third transistor and a fourth transistor (Figs. 1, 9, 92, “a third transistor 102” and “a fourth transistor 104”), 
wherein the third transistor comprises a third gate electrode, a third semiconductor layer, a third source electrode and a third drain electrode (Figs. 1, 9, 92, 
wherein the third semiconductor layer is provided over the third gate electrode (Fig. 92, the third semiconductor layer is provided over the third gate electrode; ¶0013, 0066, 0215), 
wherein the third source electrode is provided over the third semiconductor layer (Fig. 92, the third source electrode is provided over the third semiconductor layer; ¶0013, 0066, 0215), 
wherein the third drain electrode is provided over the third semiconductor layer (Fig. 92, the third drain electrode is provided over the third semiconductor layer; ¶0013, 0066, 0215-0239), 
wherein the fourth transistor comprises a fourth gate electrode, a fourth semiconductor layer, a fourth source electrode and a fourth drain electrode (Figs. 1, 9, 92, a fourth gate electrode, a fourth semiconductor layer, a fourth source electrode and a fourth drain electrode, ¶0013, 0066, 0215), 
wherein the fourth semiconductor layer is provided over the fourth gate electrode (Fig. 92, the fourth semiconductor layer is provided over the fourth gate electrode; ¶0013, 0066, 0215), 
wherein the fourth source electrode is provided over the fourth semiconductor layer (Fig. 92, the fourth source electrode is provided over the fourth semiconductor layer; ¶0013, 0066, 0215), 

wherein one of the third source electrode and the third drain electrode comprises a first conductive layer (Fig. 92, one of the first source electrode and the first drain electrode comprises a first conductive layer; ¶0013, 0066, 0215-0239), 
wherein the first conductive layer comprises one of the fourth source electrode and the fourth drain electrode (Fig. 92, the first conductive layer comprises one of the fourth source electrode and the fourth drain electrode; ¶0013, 0066, 0215-0239), 
wherein the third gate electrode comprises a second conductive layer (Fig. 92, the third gate electrode comprises a second conductive layer; ¶0013, 0066, 0070, 0215-0239), 
wherein the first conductive layer comprises an opening portion whose periphery is all surrounded by the first conductive layer (Fig. 92, the first conductive layer comprises an opening portion whose periphery is all surrounded by the first conductive layer; ¶0013, 0215-0239), 
wherein the opening portion comprises a region overlapping the second conductive layer and a region not overlapping the second conductive layer (Fig. 92, the opening portion comprises a region overlapping the second conductive layer and a region not overlapping the second conductive layer; ¶0013, 0215-0239), and 
wherein the other of the third source electrode and the third drain electrode is electrically connected to one of the gate signal line and the second gate signal line 

Response to Arguments
Applicant's arguments on February 8, 2022 have been considered but are moot in view of the new ground(s) of rejection. 

Applicant's arguments on February 8, 2022 have been considered but they are not persuasive.
Applicant argues “Independent claims 2-5 are pending in the application and have been amended. Support for the amendments can be found in FIG. 38 and the accompanying text, for example. No new matter has been introduced” (Arguments/Remarks, pg. 1). However, Examiner respectively disagrees.
First, according to the specification describes “The layout view in this embodiment is described with reference to FIG. 38. FIG. 38 illustrates an example of a layout view of FIG. 5A” (¶0475), therefore, Fig. 38 shows a first source electrode 112 and a drain electrode 112 comprises a first conductive layer 703 and a gate electrode 101_1 and a gate electrode 101_2. Therefore, the newly added “one of the first source electrode and the first drain electrode comprises a first conductive layer, wherein the first gate electrode comprises a second conductive layer, wherein the first conductive layer comprises an opening portion whose periphery is all surrounded by the first conductive layer” contains subject matter which was not described in the specification (see Fig. 5A and Fig. 38 below).

    PNG
    media_image2.png
    320
    396
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    640
    862
    media_image3.png
    Greyscale

	Second, according to MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).” For instant case, the prior art Umezaki teaches the amended claim, wherein Fig. 29 shows a source electrode and a drain electrode of a conductive layer comprises an opening portion whose periphery is all surrounded by the first conductive layer (see Umezaki’s Fig. 92 above).

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIN LI/
Primary Examiner, Art Unit 2693